Citation Nr: 0507950	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-19 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This appeal comes before the Department of Veteran Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2002 
rating decision of the Pittsburgh, Pennsylvania Regional 
Office (RO) that denied service connection for PTSD.  

In a written presentation to the Board dated in August 2003, 
the appellant's representative has raised the issue of 
reopening the claim for service connection for an acquired 
psychiatric disorder other than PTSD, to include 
schizophrenia.  The Board also notes that in the claim 
received in March 2002, the veteran himself appears to be 
seeking service connection for depression.  These issues were 
not addressed in the ensuing rating decision of September 
2002.  However, these matters are not properly before the 
Board, and they are referred to the RO for appropriate 
consideration.

This appeal was remanded by the Board in December 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has PTSD that was incurred in or 
aggravated by service for which service connection should be 
granted.  

The record discloses that prior to a supplemental statement 
of the case dated in November 2004, the veteran submitted a 
signed Authorization to Release Information to the Department 
of Veterans Affairs dated in June 2004 in which he indicated, 
among other things, that he was confined to the Larnard State 
Hospital in Larnard, Kansas for three months in 1969.  The 
veteran also related that he was admitted to the alcohol 
program at the Miami, Florida VA Hospital in 1991 and again 
in 1995.  He stated that he continued in treatment for 
psychiatric disability at the Butler, Pennsylvania VA 
facility.  The Board notes that the most recent records in 
this regard date through May 18, 2004.  Additionally, in a 
statement dated in August 2002, the veteran noted that he was 
an inpatient at the Highland Drive [Pennsylvania] VA Medical 
Center between June and July 2002, and was given a diagnosis 
of PTSD on that occasion.  

Review of the record reveals that the VA contacted the 
Larnard Hospital for clinical information in July 1969.  In a 
response received in August 1969, a physician provided 
history to the effect that the veteran did not show any 
emotional disturbance until after he was inducted into the 
Army in 1966.  A diagnosis of immature inadequate personality 
with marked anxiety was rendered.  The Board observes, 
however, that the clinical data provided at that time was 
only a cursory statement, and did not adequately convey the 
extent of the treatment and findings of the veteran's claimed 
three-month stay in that facility.  The Board is thus of the 
opinion that a copy of the actual clinical records should be 
requested and associated with the claims folder.  See Massey 
v. Brown, 7 Vet. App. 204 (1994) (holding that VA had a duty 
to obtain records for treatment reported in statements from 
private physicians).

Additionally, the Board notes that only VA clinic notes from 
the Miami VA Medical Center dating from July 1998 have been 
made available for review.  It is shown, however, that a 
clinical summary in those records reflects that the appellant 
had a number of admissions for psychiatric-related disability 
dating back to 1990.  There is also an indication that the 
appellant received prior treatment at the Miami VA.  

VA outpatient clinical records from the Butler [Pennsylvania] 
VA facility dated in June 2002, the veteran was sent to the 
Highland Drive VA for admission.  The discharge summary from 
this hospitalization is not of record.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and Board, even where they are not 
actually before the adjudicating body.  Thus, the claims 
folder indicates that relevant evidence in support of the 
veteran's claim may exist or could be obtained from a VA 
facility.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In view of such, 
the discharge summaries and any outpatient treatment records 
dating prior to July 1998 should be retrieved from the Miami, 
Florida VA and associated with the claims folder.  The 
discharge summary from Highland Drive VA should also be 
requested, as well as VA clinical records from the Butler VA 
facility dating from May 19, 2004.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Request a copy of the veteran's 
clinical records, including the 
hospital summary, from the Larnard 
State Hospital of an admission in 1969.  

2.  Contact the Miami, Florida VA 
Medical Center and request a copy of 
the veteran's records of inpatient and 
outpatient psychiatric treatment dating 
prior to July 1998.

3.  Contact the Highland Drive VA 
Medical Center and request a copy of 
the discharge summary from an admission 
dating from June 2002, as well as any 
other outpatient or inpatient 
psychiatric treatment records.

4.  Obtain records of the veteran's 
psychiatric treatment since May 19, 
2004, from the Butler, Pennsylvania VA 
facility and associate with the claims 
folder.  

5.  If records are obtained showing 
treatment for PTSD, refer the claims 
folder with the newly acquired records, 
to the examiner who provided the August 
2002, VA psychiatric examination.  Ask 
the examiner whether review of the 
record changes any of the conclusions 
reached on the August 2002 examination.  
If the examiner is not available, 
another qualified mental health 
professional should review the claims 
folder and furnish the necessary 
opinions.

6.  Then, readjudicate the claim on 
appeal.  If the claim is not fully 
granted, issue a supplemental statement 
of the case.  Then return the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


